  Case 20-60860                Doc 108           Filed 05/13/21 Entered 05/13/21 15:01:13      Desc Main
                                                 Document      Page 1 of 12



                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                         Lynchburg Division

 In re:

 SERVICE DOGS BY WARREN
 RETRIEVERS, INC.,                                                     Case No. 20-60860-RBC
                                                                       Chapter 7
      Debtor.


                                               CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on May 13, 2021, true and complete copies of the

following documents were served by (i) this Court’s CM/ECF System on all registered ECF

participants who have entered an appearance in the above-captioned bankruptcy case; (ii) first

class U.S. mail, postage prepaid on the parties listed on Exhibit A attached hereto (and by

facsimile and/or e-mail, where indicated); and (iii) as to the Omnibus Notice of Hearing and

Opportunity to Object to Global Resolution Motions only, first class U.S. mail, postage prepaid,

on the parties listed on Exhibit B attached hereto.

           1.         Amended Motion for Authority to Accept a Settlement Pursuant to Federal Rule of
                      Bankruptcy Procedure 9019(A) and for Related Relief [Docket No. 106], including
                      all exhibits thereto;

           2.         Chapter 7 Trustee’s Motion for (I) Authority to Sell Property of the Estate at
                      Private Sale Free and Clear of All Liens, Claims, Rights, and Interests; (II)


_________________________________________
Robert S. Westermann (VSB No. 43294)
Kristen E. Burgers (VSB No. 67997)
Brittany Falabella (VSB No. 80131)
HIRSCHLER FLEISCHER, P.C.
The Edgeworth Building
2100 East Cary Street
Post Office Box 500
Richmond, Virginia 23218-0500
Telephone:804.771.9500
Facsimile: 804.644.0957
E-mail:               rwestermann@hirschlerlaw.com
                      kburgers@hirschlerlaw.com
                      bfalabella@hirschlerlaw.com

Counsel for W. Stephen Scott, Chapter 7 Trustee
for the Bankruptcy Estate of Service Dogs by Warren Retrievers, Inc.
Case 20-60860   Doc 108     Filed 05/13/21 Entered 05/13/21 15:01:13          Desc Main
                            Document      Page 2 of 12



          Authority Related to Closing and Distribution of Sale Proceeds; and (III) Related
          Relief [Docket No. 103], including all exhibits thereto;

    3.    Motion for (I) Authority to Accept a Settlement Pursuant to Federal Rule of
          Bankruptcy Procedure 9019(A); (II) Final Allowance and Authorization of
          Payment of Compensation to Trustee’s Special Counsel; and (III) Related Relief
          [Docket No. 105], including all exhibits thereto; and

    4.    Omnibus Notice of Hearing and Opportunity to Object to Global Resolution
          Motions [Docket No. 107].


    Dated: May 13, 2020                       Respectfully submitted,

                                              /s/ Robert S. Westermann
                                              Robert S. Westermann (VSB No. 43294)
                                              Kristen E. Burgers (VSB No. 67997)
                                              Brittany B. Falabella (VSB No. 80131)
                                              HIRSCHLER FLEISCHER, PC
                                              The Edgeworth Building
                                              2100 East Cary Street
                                              Post Office Box 500
                                              Richmond, Virginia 23218-0500
                                              Telephone:     804.771.9500
                                              Facsimile:     804.644.0957
                                              E-mail: rwestermann@hirschlerlaw.com
                                                      kburgers@hirschlerlaw.com
                                                      bfalabella@hirschlerlaw.com

                                              Counsel for W. Stephen Scott, Chapter 7
                                              Trustee of the Estate of Service Dogs by
                                              Warren Retrievers, Inc.
Case 20-60860           Doc 108       Filed 05/13/21 Entered 05/13/21 15:01:13              Desc Main
                                      Document      Page 3 of 12




                                               Exhibit A

                            (First Class Mail Service List – All Pleadings)

W. Joel Charboneau, Esq.                            Wyatt B. Durrette, Esq.
Office of the United States Trustee                 Kevin J. Funk, Esq.
201 First Street, S.W., Suite 505                   Durrette Arkema Gerson & Gill
Roanoke, VA 24011                                   1111 East Main Street, Floor 16
                                                    Richmond, VA 23219

Robert Chappell, Esq.                               Stephen E. Dunn
Spotts Fain, PC                                     Stephen E. Dunn, Esq.
411 East Franklin Street, Suite 600                 201 Enterprise Drive, Suite A
Richmond, VA 23219                                  Forest, VA 24551

W. Stephen Scott, Esq.                              Bordeaux Farms, LLC
P.O. Box 1312                                       c/o Charles D. Warren, Jr., Registered Agent
Charlottesville, VA 22902                           1543 Beahm Town Road
                                                    Culpeper, VA 22701

Philip Chung                                        Andrew M. Williamson
Dan Press                                           A. Williamson, LLC
CHUNG & PRESS, P.C.                                 12410 Milestone Center Dr.
6718 Whittier Avenue, Suite 200                     #600
McLean, VA 22101                                    Germantown, MD 20876

Office of the Attorney General                      Commonwealth of Virginia
c/o Mark R. Herring                                 Office of the Attorney General
202 North 9th Street                                202 North 9th Street
Richmond, VA 23219                                  Consumer Protection Section
                                                    Richmond, VA 23219

Treasurer of Madison County                         Virginia Dept. of Taxation
P.O. Box 309                                        P.O. Box 2156
Madison, VA 22727                                   Richmond, VA 23218

Trial Attorney, Tax Division                        Internal Revenue Service
U.S. Department of Justice                          P.O. Box 7346
P.O. Box 227                                        Philadelphia, PA 19101-7346
Washington, DC 20044

Robby Braxton                                       Sallie Schall
Internal Revenue Service                            Internal Revenue Service
Federal Building                                    Federal Building
400 N 8th Street                                    400 N 8th Street
Richmond, VA 23219                                  Richmond, VA 23219

Pleadings also sent by e-mail and facsimile:        Pleadings also sent by facsimile:
Robert.J.Braxton@irscounsel.treas.gov               Fax-804-916-8198
E-Fax: 855-651-8958
Case 20-60860       Doc 108   Filed 05/13/21 Entered 05/13/21 15:01:13   Desc Main
                              Document      Page 4 of 12



Kieran O. Carter, Esq.                     Alexander Kalyniuk, Esq.
U.S. Department of Justice                 U.S. Department of Justice
Justice Management Division                Tax Division
950 Pennsylvania Avenue, NW                555 4th Street, NW
Room 1111                                  Washington, DC 20001
Washington, DC 20530
Case 20-60860    Doc 108    Filed 05/13/21 Entered 05/13/21 15:01:13    Desc Main
                            Document      Page 5 of 12



                                     Exhibit B

                (First Class Mail Service List – Omnibus Notice Only)
Case 20-60860       Doc 108   Filed 05/13/21 Entered 05/13/21 15:01:13              Desc Main
                              Document      Page 6 of 12




       Abby Watkins                U.S. Bankruptcy Court
      4712 Poland Dr.               Lynchburg Division          Service Dogs by Warren Retrievers,
     Dayton, OH 45440                1101 Court Street                         Inc.
                                         Room 166                         P.O. Box 647
                                   Lynchburg, VA 24504                  Madison, VA 22727

       Adam Corbett                    Abby Watkins                     405 Krieger RD
  8618 96ST Grande Prairie          5599 Oakshire Circle                405 Krieger Rd.
      Alberta T8V3C9                Kettering, OH 45440                Webster, NY 14580

   Alyssa & Mark Burkhart            Alexa Tomasello                     Abigale Royer
     7774 Rosemont Dr.                 59 Trent Rd.                   2790 Early Stown Rd.
    Brownsburg, IN 46112           Turnersville, NJ 08012                     Apt. 2
                                                                      Centre Hall, PA 16828

      American Express              Amanda Craparotta                    Alessia Mattioli
       P.O. Box 1270                 42 Stonegate Dr.                  5 Autumn Ridge Dr.
      Newark, NJ 07101             Eastampton, NJ 08060                Glassboro, NJ 08028

         Andre’ Paixao         American Express National Bank         Amanda Weddington
      407 Miramar Blvd.           c/o Becket and Lee LLP               3015 Bluesky Loop
    Little Rock, AR 72223              P.O. Box 3001                 Jeffersonville, IN 47130
                                    Malvern, PA 19355

       Angela Barber                  Andrea Fuller                      Amie Carfagna
    1715 Greenwood Place            1832 NW 172nd St.               15517 Mossy Ridge Lane
    Owatonna, MN 55060              Edmond, OK 73012                    Lithia, FL 33547

      Anna Hernandez                  Angela Sanders                       Ann Grein
    3219 Watergrass Road         5328 North Alburnett Road               628 S. Moraine
    Bakersfield, CA 93306          Central City, IA 52214               Valdez, AK 99686

                                       Answer 1, LLC                    Antoinette Shook
     Ashley Kuechenberg               P.O. Box 62763                8250 N. Grand Canyon Dr.
       525 N. Clark St.              Phoenix, AX 85082                      Unit 1025
     Mayville, WI 53050                                               Las Vegas, NV 89166

       Authorize.net
       P.O. Box 947                   Ashlyn Rhodes                  Audra & Peter Skipper
  American Fork, UT 84003            169 Johnson Drive                   193 Kirby Road
                                     Canton, GA 30115                Transylvania, LA 71286

       Becky Schmitt                    Azelia Lopez                         BB&T
     1327 Indiana Ave.                 760 Fetters Ln.                  P.O. Box 580340
    Sheboygan, WI 53081             Allentown, PA 18106                Charlotte, NC 28258

     Beth & Brad Arthur           Benjamin & Erin McNabb                   Berna Leyva
     20935 Storrs Road              1919 St. Andrews Ct.                 817 W. 8th Street
  Sackets Harbor, NY 13685           Gilroy, CA 95020                   Liberal, KS 67901

       Brooklyn Peters               Brenda Erickson                     Brooke Cortez
  104 Buffalo Mountain Lane            P.O. Box 263                   14314 Dusky Thrush
      Unicoi, TN 37692              Pinehurst, ID 83850              San Antonio, TX 78233

       Cara Bernhardt                Callie Thomas                       Cameron Kelly
       829 Sheared St.              123 County Road                     34 Loomis St. 2
     Roseville, CA 95678         Mount Pleasant, TX 75455             Cambridge, MA 02138
Case 20-60860        Doc 108       Filed 05/13/21 Entered 05/13/21 15:01:13          Desc Main
                                   Document      Page 7 of 12




         Caryn Conn                         Carol Smith                 Carrie Lafontaine
      1373 Cornelia Drive              701 W. Seminary Street          8310 Marquete Road
       Labelle, FL 33935                  Vevay, IN 47043              Goodells, MI 48027

       Chantil Lacey Lee                    Casey Shumate                Catherine Wilde
      2753 Ridge Heights                153 Hope Entrance Rd.         103 Woods Run Circle
    New Braunfels, TX 78130             Fort Valley, GA 31030          Richlands, NC 28574

    Chris & Amanda Mullen             JPMorgan Chase Bank N.A.       Chris & Amanda Mullen
    13482 Teddington Lane            Bankruptcy Mail Intake Team        Thuc-Doan Phan
    Jacksonville, FL 32226              700 Kansas Lane, Fl. 01        1750 Tysons Blvd.
                                          Monroe, LA 71203                  Suite 1800
                                                                       Tysons, VA 22102

         Christina Rex                      Christa Silva               Christie Carpenter
       53 Vista Barranca                  18 Calvins Way              6451 Mentor Park Blvd.
Rancho Santa Margarita, CA 92688         Sanford, ME 04073              Mentor, OH 44060

       Christopher Brady                  Christina Turner              Christina Turner
        109 Blue Mt. Rd.                     P.O. Box 63                206 E. 2nd Street
      Saugerties, NY 12477                Oilton, OK 74052              Oilton, OK 74052

                                             Christy Cook                 Christy Davis
         Christy Palmer                    1616 Harris Dr.              851 Channing Pl.
        1140 Angus Lane                 Bartlesville, OK 74006         Brandon, MS 39047
         York, PA 17408

 County of Madison Treasurer’s
            Office                           Cindy Freed             Conversion Pipeline, LLC
         P.O. Box 309                      714 Danny Lane              4501 Day Dr., #312
        2939 Etlan Rd.                   O’Fallon, MO 63366            Chantilly, VA 20151
     Madison, VA 22719

     Cynthia Ernsberger                     Crystal James                  Crystal Philip
       531 Scarf St.                        6153 First St.              3904 Heritage Road
  New Washington, OH 44854             King George, VA 22485           Cedar Falls, IA 50613

       Danielle Bowling                  Cynthia Rivera Vega         Daniel & Rebecca Schmitt
     405 River Chase Cove                 133 N. 10th Street            1327 Indiana Ave.
     Bluff City, TN 37618                Reading, PA 19601            Sheboygan, WI 53081

       Deborah Maltinski                  Danielle Farinato            Danielle Hutchinson
        761 Anderson St.                 187 E. Emerson St.               29 Louis Lane
    San Francisco, CA 94110              Melrose, MA 02176             Plainfield, CT 06374

     Donna T. McKittrick                     Della Dyer                   Donald Brown
     42 8th St., Unit 2311             12613 High Country Dr.           7 Converse Street
    Charlestown, MA 02129               Bakersfield, VA 93312          Brighton, MA 02135

      Eleanor A. Farinato                    Donor Drive                   Doris Cordero
      88 Burnham Street              30 Braintree Hill Office Park     531 Lidgerwood Ave.
     Watertown, MA 02472                       Suite 303                Elizabeth, NJ 07202
                                        Braintree, MA 02184

         Emilie Newman                  Elizabeth Connelly              Elizabeth Thomas
        14180 N. 136th Ln                3005 Wright Ave.              98 Woodcreek Lane
       Surprise, AZ 85379              North Platte, NE 69101          Clayton, NC 27520
Case 20-60860       Doc 108    Filed 05/13/21 Entered 05/13/21 15:01:13               Desc Main
                               Document      Page 8 of 12




       Erin Crumley                   Erin & Kim Bruce                    Erin Atherton
    2012 S. Helena St. #B            234 Mowat Crescent               1658 Wind Flower Rd.
     Aurora, CO 80013              Saskatoon Saskatchewan            Chambersburg, PA 17202
                                           S7K4Y2

      Erin M. Delenty                     Erin Gray                         Erin Krzysik
    38 Autumn Trail Ln.                1747 Bair Road                     3285 Knight Rd.
   Walnut Creek, CA 94595          Punxsutawney, PA 15767                 Omer, MI 48749

         Erin Slattery                   Erin Tufts
      1446 Monitor Way                 708 Maple St.
    Indianapolis, IN 46234          Manchester, NH 03104


             FedEx              Francis E. Provencher Insurance        Frank E. Jenkins, CPA
       P.O. Box 371461                    Agency Inc.                  231 Wylderose Drive
     Pittsburgh, PA 15250              Frank Provencher                Midlothian, VA 23113
                                         530 Rogers St
                                      Lowell, MA 01852

          Gina Folco                    Ginger Wells                      Gladys Gonzalez
      67 Waterman Ave.              5410 Crany Creek Dr.                614 North 10th Street
  North Providence, RI 02911        Gloucester, VA 23061                 Reading, PA 19604

    Glen F. Koontz, Esq.               Gregory Fiudo                       Hannah Fritz
      4 Barnett Street               853 Woodcove Ct.                 126 E. Lorain St., Apt. 2
    Berryville, VA 22611           Chesterfield, MO 63017               Oberlin, OH 44074

      Heather Grantham                 Heather Hoffman                    Heather Mosher
     861 Grantham Road               9922 Arnold Redford              17 Mount Pleasant Street
     Doerun, GA 31744                 Reford, MI 48239                  Rockport, MA 01966

      Heather Muhleka                 Heather O’Connor                  Heather Spurgeon
      9701 S. 9th Street              5 Ramsdell Court                  1389 S. Harriet St.
     Bellevue, NE 68123            Gaithersburg, MD 20878              Martinsville, IN 46151

     Heather Woodward                   Heidi Moore                       Heidi Pritchett
     1350 E. Britian Ave.              521 Front Street                  705 Maple Lane
   Benton Harbor, MI 49022        Northumberland, PA 17857             Clarkston, WA 99403

        Hollie Smith                      James Ellis                JPMorgan Chase Bank, N.A.
      9108 Ridgely Dr.               1905 W. Ben Air Dr.          c/o National Bankruptcy Services,
      Lorton, VA 22079             Salt Lake City, UT 84129                     LLC
                                                                           P.O. Box 9013
                                                                         Addison, TX 75001

     Jacqueline Rochford               James Wingfield                    James Eppinette
     110 Muirfield Drive            210 Park Ave., Ste. 313              12 Barberry Cove
  Kings Mountain, NC 28086           Worcester, MA 01609                 Cabot, AR 72023

       James Fortier                    Janis Gavai                        Jamie Oberto
       5 Gerald Ave.                  1930 Haven Ln.                    1311 Florence Ave.
     Coventry, RI 02816              Dunkirk, MD 20754                  Waterford, MI 48328

       Jane Tummonds                     Jeannie Rich                     Jaysen Santiago
      300 Spruce St., 106              2276 Sudbury Ct.                  3410 Clayton Rd.
    Farmington, MN 55024               Tracy, CA 95376                   Joppa, MD 21085
Case 20-60860       Doc 108    Filed 05/13/21 Entered 05/13/21 15:01:13         Desc Main
                               Document      Page 9 of 12




         Jean Christy                  Jeff Thompson
       124 Middle Rd.               808 Quailridge Rd. #1
   Southampton, MA 01073            Bakersfield, CA 93309

       Jeff Vincent                    Jeffrey Pass                   Jeffrey Pass
     5215 Big Bow Ct.                1505 Irwin Ave.             504 S. Everett High Rd.
     Madison, WI 53711              Maryville, TN 37804           Maryville, TN 37804

    Jennifer & Larry Croft              Jennifer Rose                Jennifer Smith
720338 SDRD20 Holland Centre        20522 Pembridge Ct.             2903 Lacon St.
       Ontario N0HIRO                Sterling, VA 20165        Regina SKS4N2A9 Canada

       Jessica Sauceda                   Jill Allen                  Jill Castaldo
      508 Goldfinch St.                 47 High Rd.                  178 Mt. Ave.
    Central City, IA 52214           Ashland, PA 17921            Hawthorne, NJ 07506

     Jill & Olivia Twigg               Jocie Bradford                Jody Hoffman
       93 Harbor Street             420 Bannock Street         12148 Maple Springs Dr. SE
    Pepperell, MA 01463            Fort Collins, CO 80524        Alexandria, MN 56308

    Joe & Chelsea LaClare               John Denning                Joyce E. Crosby
     3115 Castlewood Dr.               1001 5th St. NE             75 Log House Rd.
    Loganville, GA 30052              Minot, ND 58703             Zionsville, PA 18092

        Joyce Singh                     Julie Jinkerson           Katherine Collaros
       810 119th Ave.                5145 35th Ave N St.            1566 Eagle Ct.
  Treasure Island, FL 33706       Saint Petersburg, FL 33709     Maineville, OH 45039

      Katherine Vega                 Kathleen Tereshko            Katie Telles Wagner
     6149 Marimel Ct.                9 Clearview Drive            2225 Candy Tuft Ln.
  Mechanicsville, VA 23111           Nashua, NH 03062             Palmdale, CA 93551

       Katrina Xavier                  Keith A. Smith               Kerry Kennedy
      480 Saratoga Ave.             701 West Seminary St.         44 Ripley Hill Rd.
   Grover Beach, CA 93433             Vevay, IN 47043           Barkhamsted, CT 06063

         Kerry Myers                  Kiara Coleman                  Kiely McKellar
  26196 Crown Valley Pkwy          1454 Bangor Street SE           1101 Freetown Rd.
            #215                           #301                   Vicksburg, MS 39183
   Mission Viejo, CA 92692         Washington, DC 20020

         Kim Gibson                   Kimberly Bissett            Kimberly Imanian
       11042 Llama Ct.                 2700 Francis Ct.          11709 Longstreet Dr.
      Corona, CA 92883            Fredericksburg, VA 22408      Spotsylvania, VA 22551

      Kimberly Mason                  Kimberly Williams              Kristen Alexa
    2024 Sandaway Drive              428 Fieldstone Drive         6 Descheneaux Lane
   Westminster, MD 21157             Ringgold, GA 30736          Tyngsboro, MA 01879


         Kristin Borg                 Kristin Summers              Kristin Warshefski
    3216 W. Oakellar Ave.             3205 Finch Road             4924 Arbor Crest Ct.
      Tampa, FL 33611               Paragould, AR 72450            Monroe, MI 48161

       Kristina Arroyo                 Kristy Church               Krystyna Gruszka
       19 Brook Lane                  515 NE 4th Street            868 Morefield Rd.
     Fayville, MA 01745              England, AR 72046           Philadelphia, PA 19115
Case 20-60860       Doc 108   Filed 05/13/21 Entered 05/13/21 15:01:13         Desc Main
                              Document      Page 10 of 12




       Kyle Powers                   LaurieAnn Dyson                  Lilia Flores
        46 Jesse Dr.               4941 Chaucer Avenue            51 Hartwell Ave.
   West Haven, CT 06516            San Diego, CA 92120           Littleton, MA 01460

      Lindsey Dowling               Lisa & Brian Davis              Lisa Loring
    3356 Daley Center Dr.          2349 Piccadilly Circle        12250 Sinnett Street
           #1313                   Sierra Vista, AZ 85635         Huntley, IL 60142
    San Diego, CA 92123

      Luke Palmisano                   Marc N. Teal                 Margaret NG
     1319 Carroll Ave.                 37 May Lane                   5 Vail Drive
   Los Angeles, CA 90026            Pelham, NH 03076           Mountain Lakes, NJ 07046

    Marianne E. Warren                Marisol Chaves              Mark Paullin, Esq.
    6140 Pine Slash Rd.            143 Kapok Crescent           575-A Southlake Blvd.
  Mechanicsville, VA 23116      West Palm Beach, FL 33411       Richmond, VA 23236

       Marlana Wood                     Mary Jones                 Maryann Bowles
    7938 Bridgetown Rd.             5667 Samyer Road               3220 Chandon Ct.
     Cleves, OH 45002              Cincinnati, OH 45239           Littleton, CO 80126

       Maureen Fiudo                 Meggan Laucher                 Melissa Irwin
     853 Woodcove Ct.             1966 Country Club Rd.        271 East Cope Creek Rd.
   Chesterfield, MO 63017          Troutville, VA 24175           Sylva, NC 28779

      Melissa Morgan                   Melissa Rouche              Micaela Brown
      P.O. Box 2603                    19 Arbor Court             34 Loomis St. 2
   Bakersfield, CA 93303                  Apt. 1A               Cambridge, MA 02138
                                  East Walpole, MA 02032

    Michaelynn Hanson                 Michelle Collis             Monique Contrell
     27 Snowbird Lane              50 Meadowbrook Dr.               444 Diablo Dr.
   Boones Mill, VA 24065            Monroe, CT 06468            Travis AFB, CA 94535

      Morgan Olson                    Nicole Behnke               Norman Maxwell
     501 South St. W.            515 N. Kilbourne Ave., #4       103 Stonefield Drive
    Deer Park, WI 54007              Tomah, WI 54660            Mount Juliet, TN 37112

      Penny Nagehout                  Olivi Weeeks                  Patricia Cook
     8325 E 124th Street           20 Chapel St. #B901            952B Willet Road
    Sand Lake, MI 49343            Brookline, MA 02446           Columbia, SC 29206

      Rebecca Neidorf                 Randi Bengston               Rebecca Enriquez
    5511 Calvin Avenue                 1610 Avery Pl              7709 Hendon Way
    Tarzana, CA 91356            Siloam Springs, AR 72761        Elk Grove, CA 95758

       Robert L. King                Rebecca Deters                  Renee Bergin
     3450 Wellington St.           11228 West Rive Rd.          1817 Creekwater Blvd.
     Norfolk, VA 23513             Champlin, MN 55316           Port Orange, FL 32128

       Roxanne Daily               Robert Reichman, MD             Romy Rothschild
       P.O. Box 117                  124 Grafton Ave.               26 Prospect Rd.
     Ash Flat, AR 72513              Alma, MI 48801              Livingston, NJ 07039

        Salina Batson          Ryan, Aimee, & Shanelle Roark      Safelite Auto Glass
      208 Chesser Way                  2 Road 6054                 P.O. Box 633197
     Chelsea, AL 35043            Farmington, NM 87401           Cincinnati, OH 45263
Case 20-60860        Doc 108       Filed 05/13/21 Entered 05/13/21 15:01:13            Desc Main
                                   Document      Page 11 of 12




         Sarah Meadors                       Sara Abby                        Sara Ulmer
3126 A. E. Valley Water Mill Rd.           405 Krieger Rd.              1509 S.E. Delaware Ave.
    Springfield, MO 65803                 Webster, NY 14580                     Apt. 11
                                                                           Ankeny, IA 50021

       Shannon Dawson                  Scott & Jessica Clements              Shane Witt
      3939 E. Taro Lane                     500 Starfire Ct.                27 Clinton St.
      Phoenix, AZ 85050                 Oak Ridge, NC 27310                Homer, NY 13077

          Shebby Dodd                       Shannon hart                      Sharon Lim
          3503 FM 556                  33612 Spring Brook Cir.             2819 Jennifer Dr.
      Pittsburg, TX 75686               Temecula, CA 92592              Castro Valley, CA 94546

        Stacy Falkers                          Sina Nov                        Spotts Fain
    S3191 Prairie Edge Rd.                  2175 Kevin Ct.                   P.O. Box 1555
      Westby, WI 54667                 Chinese Camp, CA 95309             Richmond, VA 23218

         Stacy Tupper                       Starla Willden
       1406 Cardinal St.                     9635 Tustin
     Longwood, FL 32750                  Idaho Falls, ID 83401

        Stephanie Burt                    Stephanie Faurote                 Stephanie Harris
      1004 Chelsea Drive                  11581 Clayton Ct.             63835 North Johnson Rd.
      Rockford, IL 61107                 Thornton, CO 80233               Bethesda, OH 43719

    Stephanie Magner-Tripp                 Stephanie Mattes                    Tabitha Heit
       2340 W. Lake Ct.             14026 Savannah Spring Lake Rd.           9 Pinetree Place
     Oceanside, NY 11572                 Savannah, NY 13146            Fort Washington, PA 19034

        Tanya Donathan                         Tara Dana                      Tasha Berry
        1101 Finley Dr.                   8185 El Jebel Loo                   385 cr 1715
       Vinton, VA 24179                 Castle Rock, CO 80108            Jacksonville, TX 75766

       Thomas Roache                      Tierney Matthews                  Tiffany Warren
       50 Albion Street                     305 Gair Street              923 Rainbow Crescent
     Rockland, MA 02370                  Piermont, NY 10968            Kingston Ontario K7K7H7

            Tim Doyle                        Tim Long                        Tina Rhoades
     2027 Lockwood Lane                    511 Sunbrook                      127 Wulff Ln.
 Feasterville Trevose, PA 19053        Grand Rapids, MI 49508             Lakeside, MT 59922

     Tracee Lyn Anderson                    Traci Brown                      Tracy Longo
       2718 Bundy Ln.                   6101 Ocean Jasper Dr.                1 Brier Road
     Missoula, MT 59803                 Bakersfield, CA 93313         Whitehouse Station, NJ 08889

       Tray Tradewell                       Vanessa Avila                    Vanessa Dye
        63A Seale Rd.                    943 Woodrow Drive               2223 Clarks Valley Rd.
      Natchez, MS 39120                  Lewisville, TX 75067           Swords Creek, VA 24649

        Valerie Holley                       Wells Fargo                Wells Fargo Bank, N.A.
     3219 Watergrass Road                  P.O. Box 29704            Small Business Lending Division
     Smithfield, NC 27577                 Phoenix, AZ 85038                 P.O. Box 29482
                                                                           Phoenix, AZ 85038
          Wex Bank
        P.O. Box 6293
    Carol Stream, IL 60197
Case 20-60860       Doc 108   Filed 05/13/21 Entered 05/13/21 15:01:13    Desc Main
                              Document      Page 12 of 12



  Wells Fargo Business Card    William & Joan Roache Giving
       P.O. Box 77033                      Fund
   Minneapolis, MN 55480            16 Cooks Farm Road
                                    Franklin, MA 02038

   Yolanda Schneiderman            Charles D. Warren, Jr.     Jamie Lynn Oberto
    6516 SW Terrace Dr.           1543 Beahm Town Road        1311 Florence Ave.
     Cheney, WA 99004               Culpeper, VA 22701        Waterford, MI 48328

       Jason Summers
      3205 Finch Road
    Paragould, AR 72450
